AIP ALTERNATIVE STRATEGIES FUNDS Alpha Hedged Strategies Fund Beta Hedged Strategies Fund (the “Funds”) No Load Shares Class C Shares Supplement dated October 2, 2009 to the Prospectuses and Statement of Additional Information (“SAI”) dated April 30, 2009, as supplemented Investment Objective and Benchmarks The Board of Directors of the Alpha Hedged Strategies Fund (the “Alpha Fund”) has approved a change to the Alpha Fund’s objective.Effective October 1, 2009, the investment objective found on page 1 of each Prospectus is deleted and replaced with the following: Alpha Hedged Strategies Fund Alpha seeks to achieve consistent returns with low correlation to traditional financial market indices.Alpha uses the S&P 500Ò Index and the Hedge Fund Research, Inc. (“HFRI”) Fund of Funds Composite Index as its benchmarks. The
